LOGUE, J.
Frank A. Futernick and Karen Beber appeal from a final judgment in favor of Natalia M. Trushina, which ordered Futer-nick and Beber to specifically perform on their obligations under a contract with Trushina for the sale of their former marital home. Futernick and Beber assert that the trial court erred in enforcing the contract because Futernick had a right of first refusal pursuant to Futernick and Beber’s marital settlement agreement. Because the contract for sale did not incorporate Futernick and Beber’s marital settlement agreement, and because, in any event, Futernick did not comply with the conditions for exercising his right of first refusal, we affirm. See Andersen Windows, Inc. v. Hochberg, 997 So.2d 1212, 1214 (Fla. 3d DCA 2008) (“Courts, without dispute, are not authorized to rewrite clear and unambiguous contracts.”). We also affirm, without discussion, the issue raised on cross-appeal.